DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/29/2021 has been considered and entered.  The amendment overcomes the rejections in view of Ravishankar (US 2015/0031831) which are hereby withdrawn.  The amendment does not overcome the rejections in view of Matsunaga et al. (US 2013/0203640) which are hereby maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9 – 12, 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 2013/0203640)
In regards to claims 1, 2, 5, 6, 9 – 12, Matsunaga teaches composition comprising a first and a second ethylene -olefin (i.e., propylene) copolymer having the ethylene and -olefin contents, MFR, MFRR and ratios of the claims [0163, 0169, Tables 1 & 2].  Each of the copolymer can be present in amounts of from about 30 to about 70% respectively in the copolymer composition [0015].  The compositions has a high ethylene content and thus has a TE of about 1.75 or 1.8 or higher in a 1.5% polymer solution in base oil [0023].  The composition has an SSI of from about 10 to 60 [0139].  The composition is prepared by feeding a first ethylene and alphaolefin monomer, metallocene catalyst and solvent in a reactor zone to produce the first copolymer, feeding a second ethylene and olefin monomers, metallocene catalyst and solvent in a second polymerization reaction zone to produce the second copolymer, then the first and second copolymers are combined and wherein the reactions occur in the presence of hydrogen [0091 – 0096].  Unreacted portion of the first copolymer were fed with effluent and solvent into the reactor for the formation of the second copolymer [0148].  Since the copolymers having the 
In regards to claim 19, Matsunaga teaches the composition which comprises basestock (base oil) and wherein the copolymer is present in amounts of from 0.5% to 2.5% in the composition [0120, 0125].
In regards to claims 20 – 24, Matsunaga teaches the composition having the claimed ingredients in the claimed amounts which would be expected to provide the same properties such as thickening efficiency and shear stability index.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Matsunaga fails to teach the relative amounts of the first and the second copolymer each present in amount 30 to 70% which overlaps the claimed range, contrary to applicants’ arguments {see 0015}.
Applicants argue that the maximum MFR of the second polymer of Matsunaga is greater than 3.5 g/10 min.  The argument is not persuasive.
The examples provide MRF ranges for the second copolymer which overlaps the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771